19-23185-rdd         Doc 194     Filed 11/14/19       Entered 11/15/19 13:29:21               Main Document
                                                     Pg 1 of 6


          iMovember 2019
                                                                                           FILED
    Kind Attention:                                                          U.S. BANKRUPTCY COURT

    Honourable Judge Robert D.Drain                                            2|]|tJ     |L| O ?: Qlj
    U.S Bankruptcy Court
    Southern District of New York                                                       3,D. OF M.Y.

    Debtor: Retrieval-Masters Creditors Bureau, Inc.
    Case Number: 19-23185-rdd

                               Subiect: Application for Administrative Claim




    Respected Sir,

    We are herewith filing an application for claim of post-petition charges that are due from above
    mentioned debtor.

    The charges for post-petition activity of $80,000 were agreed by Mr.Russell Fuchs, owner CEO of the
    Debtor, Mr.Jeff Wollman their CFO & COO under knowledge of their attorney Mr.Steven
    Wilamowsky.

    We have completed the activity for which these charges were agreed to, subsequently we have only
    received $68,750 from the debtor leaving unpaid charges of $11,250.

    For your ready reference please find attached:

        1) Email chain of agreement between the concerned parties
        2) Proof of activity completion
        3) Administrative Claim Working: Reflecting statement of payments received & outstanding
             balance.


    We are hereby requesting for acceptance of this application and an order approving this claim.

    I am also requesting your honourable office that if any hearing needs to take place for this matter, it
    should be considered to conduct the same on telephone as I am based in Mumbai, India.

    I humbly request your prompt attention in this matter.

    Yours Sincerely,

    For ExpertSource Ght Dal Services Private Limited




       I Wadhwa
     EO
    Address: Unit 102, Deekay Tech Park, TTC Industrial Area,
    MIDC,Turbhe, Navi Mumbai, Maharashtra, INDIA. 400705
    Email: Anil@expertsource.com
    Mobile: +91 750 640 4224 Office: +1 347.899.4250
 19-23185-rdd          Doc 194        Filed 11/14/19     Entered 11/15/19 13:29:21             Main Document
                                                        Pg 2 of 6
ACCOUNTS

From:                       Anil Wadhwa [anil@expertsource.com]
Sent:                       Thursday, October 31, 2019 2:05 AM
To:                         'ACCOUNTS'
Subject:                    FW: RE: Make PDF




From: Anil Wadhwa [mailto:anil(5)expertsource.com]
Sent: Friday, June 21, 2019 2:14 AM
To:'Russ Fuchs'
Cc: 'Jeff Wollman';'wilamowsky(5)chapman.com'
Subject: RE: RE:

OK. Accepting your original offer of $35000 this week and $45000 over next 4 weeks.

Anil Wadhwa



From: Russ Fuchs [mailto:tkrf(gaol.com]
Sent: Friday, June 21, 2019 2:12 AM
To: Anil Wadhwa
Cc: Jeff Wollman; wilamowskv(gchapman.com
Subject: Re: RE:

Cannot Anil.


Russ


On Jun 20, 2019, at 4:37 PM, Anil Wadhwa <anil@expet1soiirce.com> wrote:

        Jeff,
        We are in agreement in principle. Request you to try and increase some amount for this week to say
        around $45000 and future weeks payments can be reduced to $35000.

        Anyways expecting this week's wire by tomorrow.

        Anil Wadhwa



        From: Jeff Wollman [mailto:iwollman@retrievalmasters.com]
        Sent: Thursday, June 20, 2019 9:45 PM
        To: Anil Wadhwa; Russell Fuchs ACL
        Cc: wila mowskvcgcha pman.com
        Subject: Re:

        Anil,


        Russ is in his car however I conveyed the information you wrote in your last text to me. As of now
        our offer below still stands but we cannot deviate from it.


        Sincerely,



        <image001.gif>
19-23185-rdd        Doc 194       Filed 11/14/19      Entered 11/15/19 13:29:21               Main Document
                                                     Pg 3 of 6
    Jeffrey S Wollman
    Chief Financial Officer
    Retrieval-Masters Creditors Bureau, Inc.
    American Medical Collection Agency
    4 Westchester Plaza, Suite 110(Overnight Mail)
    PO Box 160(Regular Mail)
    Elmsford, NY 10523
    914 721-8666 (Direct)
    800 666-8097 (Office)
    914 345-7134 (Fax)
    914 772-2298 (Mobile)

    CONFIDENTIALITY: This communication, including attachments, is for the exclusive use of the
    addressee(s) and may contain proprietary, confidential or privileged information. If you are not the
    intended recipient, any use, copying, disclosure, or distribution or the taking of any action in reliance
    upon this information is strictly prohibited. If you are not the intended recipient, please notify the
    sender immediately and delete this communication and destroy all copies.




    From: Anil Wadhwa <anil@expert$ource.coiT}>
    Date: Thursday, June 20, 2019 at 11;]7 AM
    To: Russell Fuchs <tkri{S),aol.com>
    Cc: Jeffrey Wollman <ivvollnian@retrievalmasters.coni>, Steven Wilamowsky
    <wilamowskv@chapiTian.com>
    Subject: RE: RE:

    In that case I am afraid we will be at a dead end, with more troubles to pile up.

    Anil Wadhwa



    From: Russ Fuchs [mailto:tkrf@aol.com1
    Sent: Thursday, June 20, 2019 8:18 PM
    To: Anil Wadhwa
    Cc: iwollman@retrievalmasters.com; wilamowskv@chapman.com
    Subject: Re: RE:

    Sorry Anil.

    1 don't have it.


    Russ


    On Jun 20, 2019, at 10:33 AM, Anil Wadhwa <anil7/ e\perlsoiirce.com> wrote:

            Russell,
            I am willing to accept the budget cut to $2000 for next 4 weeks and guarantee you
            we will staff the lines if you pay us as per below schedule. Here is the proposal -

                  1. Charges Billed to you up until IS^*" June:       $80,000
                2. This week expected billing:                       $12,000
                3. Next 4 weeks (4 X 2000):                          $8000
19-23185-rdd         Doc 194      Filed 11/14/19      Entered 11/15/19 13:29:21                Main Document
                                                     Pg 4 of 6
                   4. Total:                                           $100,000

             We need to receive minimum $50,000 from you this week. And remaining $50,000
             in next 4 weeks $12500 each week. 1 am not negotiating here but only asking for
             money to survive.

             Anil Wadhwa


                     tkrf^aol.com [mailto:tkrf@aol.com]
             Sent: Thursday, June 20, 2019 7:40 PM
             To: anii(g)expertsource.com; iwollman@retrievalmasters.com;
             wilamowskv@chapman.com
             Subject: re:

             Trying to see if we can do something, but if you are not willing to budge from what is
             the most I can do, there won't be anything to talk about..


             I don't agree with your 30,000 deficiency from our prior collection programs. So it's
             not on the table.


             You have incurred $50,000 in costs that were not necessary for the inbound from
             notices.


             You can cut your staff to @ $2,000 per week for the next 4 weeks.

             I am willing to give you 35,000. this week and then the remaining 45,000 over the
             next 4 weeks as long as you operate.

             I won't negotiate any further.

             Russ


             Disclaimer: The content of this email is confidential and
             intended for the
             recipient specified in message only. It is strictly forbidden
             to share any p
             art of this message with any third party, without a written
             consent of the s
             ender. If you received this message by mistake, please reply to
             this message
              and follow with its deletion, so that we can ensure such a
             mistake does not
              occur in      the future.




    Disclaimer: The content of this email is confidential and intended for the
    recipient specified in message only. It is strictly forbidden to share any
    P
    art of this message with any third party, without a written consent of the
    s

    ender. If you received this message by mistake, please reply to this
    message
        and follow with its deletion, so that we can ensure such a mistake does
    not
     occur    in    the future.
     19-23185-rdd             Doc 194         Filed 11/14/19           Entered 11/15/19 13:29:21                  Main Document
                                                                      Pg 5 of 6

4 Week Activity Details as Below




                                   486   1   473                                                     79:47:24 i   28:26:01

                                   353   ;   339     96.03%      0:00:08 \          J _              56:17:16^ > 19:28:39
                                   287   i   277     96.5^%                I        3^               43:15:44 : 15:46:43

                                   233   1   224
                                                              „ 0'00-Q9             1       3.45%    48:09:41 I 12:59:56
                                   184   '   182     98.91% ^ 0:00:08 ^


                                                     96.58%      0:00:16 }                           40:01:13     12:43:08

                                                     95.00%      0:00:08 |                           32:59:20     6:17:32

                Wed                                  96.18%      0:00:19   i                         40:17:44     6:04:14

                Thu                                                                                                                    US Holiday



                                                   j 94.93°/^                       1       4.38%    17:00:28 i

                                                   ] 95.16%                         1     r""4.07%   17:39:03 i

                                                   1 100.00%                        0       0.00%    16:13:53 !

  11-Jul    1   Thu                                  93.18%      0:00:15 [          1 _     5^75%    14:46:13 !

                                                     91.03% I 0:00:13[              1       7.79%    17:58:43 j



  15-Jul    1   Mon                                I 100.00% j 0:00:12 j                             18:22:15

  16-Jul    1   Tug                                I 90.80% I 0:00:55|                               15:23^9^ i
  17-Jul    j   Wed                                  98.11%      0:00:07                             17:23:38 ■

  IS-Jul   "f   Thu                                  94.35%      0:00:26                             18:11:38 j
  19-Jul    i   Fri                                                                                  18:05:27 ;

       Week 4                      492       465     94.51%      0:00:24       22           4.52%    69:15:19     24:53:17   0:03:13
   19-23185-rdd        Doc 194    Filed 11/14/19    Entered 11/15/19 13:29:21   Main Document
                                                   Pg 6 of 6

Administrative Expenses Claim working under 11 U.S.C 503.

Particulers                                 Amount($)
Agreed Offer amount                         $80,000.00
Total Receivable (A)                        $80,000.00


Payments receipt details of above offer amount
Payment Receipt date                    Payment receipt Amount
24.06.2019                                  $35,000.00
01.07.2019                                  $11,250.00
04.07.2019                                  $11,250.00
15.07.2019                                  $11,250.00
Total Receipt(B)                            $68,750.00


Balance amount receivable (A-B)             $11,250.00
